               Case 20-10343-LSS      Doc 1800        Filed 12/07/20   Page 1 of 1

                        IN THE UNITED STATE DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE
IN RE: Boy Scouts of America
                                                  )
 Century Indemnity Company, as success to         )       Civil Action No. 20-cv-1643
 CCI Insurance Company, as successor to           )
 Insurance Company of North America and           )
 Indemnity Insurance Company of North             )
 America, Westchester Fire Insurance              )       Bankruptcy Case No. 20-10343 (LSS)
 Company, and Westchester Surplus Lines           )       Bankruptcy BAP No. 20-58
 Insurance Company,                               )
                                                  )
                       Appellant,                 )
                                                  )
          v.                                      )
                                                  )
  Boy Scouts of America and                       )
  Delaware BSA, LLC,                              )
                                                  )
                       Appellee.                  )

                                   NOTICE OF DOCKETING


A Notice of Appeal of the following Order of the Bankruptcy Court dated 11/18/2020 was
docketed in the District Court on 11/20/2020:

        ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF
          WHITE & CASE LLP AS ATTORNEYS TO THE DEBTORS AND
        DEBTORS IN POSSESSION, EFFECTIVE AS OF SEPTEMBER 23, 2020

In accordance with the Standing Order of the Court dated September 11, 2012, this case shall be
referred to a United States Magistrate Judge to determine the appropriateness of mediation.
Briefing will be deferred.

Documents prepared for mediation shall be submitted directly to the mediator and should not be
filed with the Clerk’s Office. Any attorneys of record who are not members of the Bar of this
Court shall associate with local counsel in accordance with District of Delaware Local Rule 83.5.
Upon the request of a Judge or a mediator, counsel shall supply paper copies of the designated
record.

                                                John A. Cerino
                                                Clerk of Court

Date12/1/2020
CC. U.S. Bankruptcy Court
      Counsel via CM/ECF
